 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
MARION EGLER, )
Plaintiff, )
)
v. ) JUDGMENT
) No. 5:l7-CV-73-FL
AMERICAN AIRLINES, INC., )
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss counts l and III of plaintist complaint and
defendant’s motion for summary judgment

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the court’s orders entered
Febmary 22, 2018 and Februaly 21, 2019, and for the reasons set forth more specifically therein,
that defendant’s motion to dismiss counts I and III of plaintiff’ s complaint is granted and plaintiff' s
claims under the ADA (count I) and North Carolina law (count III) are dismissed without prejudice_,
and defendant’s motion for summary judgment is granted

This Judgment Filed and Entered on Februag 21, 2019, and Copies To:
Richard M. Durham (via CM/ECF Notice of Electronic Filing)

Benton Louis Toups (Via CM/ECF Notice of Electronic Filing)
Daniel E. Farrington (via CM/ECF Notice of Electronic Filing)
Lauren G. Goetzl (via CM/ECF Notice of Electronic Filing)

Febluary 21, 2019 PETER A. MOORE, JR., CLERK

/s/ Susan W. T1'ipp
(By) Susan W. Tripp, Deputy Clerk

 

 

